I am unable to agree with the conclusion reached by Judge HAIGHT, to the effect that the conviction of the defendant, James D. Farmer, should be reversed and a new trial ordered.
I am of the opinion there is abundant evidence to establish the fact that the defendant acted as a principal with his wife, Mary Farmer, from the forgery of the deed in October, 1907, until the murder of Sarah Brennan and the discovery of her body in the trunk in April, 1908. The fact is undoubtedly established that the defendant was not present when Mary Farmer killed Mrs. Brennan, but the People submitted evidence that justified the jury in finding that he arrived on the scene less than three hours thereafter, and must have participated *Page 76 
to some extent in the grewsome details incident to concealing the body of the victim and removing the evidences of the crime. This degree of participation, however, is not of vital importance.
Section 29 of the Penal Code thus defines a principal: "A person concerned in the commission of a crime whether he directly commits the act constituting the offense or aids and abets in its commission, and whether present or absent, and a person who directly or indirectly counsels, commands, induces or procures another to commit a crime, is a principal."
The murder of Mrs. Brennan was no sudden impulse that induced Mary Farmer to take her life; it was on the contrary a necessary part of a deliberate and wicked scheme originating in the forgery of the deed in October, 1907, and consummated by the murder in April, 1908. The death of Sarah Brennan was the key to the situation. Without it the actions of the defendant and his wife were purposeless and utterly without meaning; her removal by violence was the mode provided by these conspirators to place them in possession of the real estate and the personal property of the Brennans. The actions of the defendant and his wife after the homicide render it clear that such was the fact. They moved very soon into the house of the Brennans, took possession of the personal property, informed the husband of the murdered woman on his return in the evening of the fatal day that his wife had departed for the West, never to return; this story they also circulated throughout the neighborhood.
In convicting an absent principal, under the statute already quoted, of murder in the first degree, it is essential that the surrounding circumstances should weave about him a network of fact from which there is no possible escape. In my opinion the defendant, James D. Farmer, stands in that precise situation, and the judgment convicting him of murder in the first degree must be affirmed.
CULLEN, Ch. J., GRAY, VANN, WERNER and HISCOCK, JJ., concur with HAIGHT, J.; EDWARD T. BARTLETT, J., reads dissenting opinion.
Judgment of conviction reversed, etc. *Page 77